DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, application number 17/464,707 filed on 09/02/2021 is presented for examination. Claims 1-11 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Information Disclosure Statment
The Information Disclosure Statement dated 03/07/2022 is acknowledged and the cited references have been considered in this examination.
Reasons for Allowance
	The following is the examiner’s statement of reasons for allowance. 
The three references, Akao, Alarcon and Sur are the closest prior art of record.
Akao et al. (US 2020/0212517) reference discloses a power supply unit for an aerosol inhaler includes: a power supply able to discharge power to a load for generating an aerosol from an aerosol source, and a control unit configured to control the power supply; and a sensor configured to output a value related to a remaining amount of the  

    PNG
    media_image1.png
    769
    558
    media_image1.png
    Greyscale

Sur et al. (US 2018/0213844) reference discloses an aerosol delivery device is provided that includes a reservoir configured to retain an aerosol precursor composition, a heating element, and a power source connected to an electrical load that includes the heating element. The power source includes a rechargeable primary battery and a 
But the above references and any prior art of record, do not disclose or suggest the following Claims 1, 10 and 11 limitations: “…  a power supply unit for an aerosol generation device, the power supply unit comprising: an internal power supply configured to hold power supplied to a heater configured to heat an aerosol source; a first connector connectable to an external power supply including a second connector including a first power supply terminal and a second power supply terminal, the first connector including a third power supply terminal and a fourth power supply terminal; and a polarity unification circuit, wherein the polarity unification circuit includes a first diode, a second diode, a third diode, and a fourth diode, a first node connected to a cathode of the first diode and a cathode of the second diode … where a current flows from the first power supply terminal of the external power supply to a positive electrode of the internal power supply via the first node, and a current flows from a negative electrode of the internal power supply to the second power supply terminal of the external power supply via the second node, and the power supply unit further comprises a transistor including a parasitic diode arranged on a path between the first node of the polarity unification circuit and the positive electrode of the internal power supply, a reverse direction of the parasitic diode being a direction from the first node of the polarity unification circuit to the positive electrode of the internal power supply ….” in combination with the remaining claims elements as set forth in Claims 1 10, 11 and claim depending claims 2-9. Therefore claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 






/YALKEW FANTU/Primary Examiner, Art Unit 2859